DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/613,760 application filed November 14, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 8, 11, and 13 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockwell (US 2006/0040823 A1).
Stockwell discloses a catalyst for fluid catalytic cracking, which catalyst may “be a conventional zeolite-containing cracking catalyst including a crystalline aluminosilicate zeolite associated with a porous refractory matrix which may be silica-alumina, clay, or the like. The matrix generally constitutes 50-95 weight percent of the cracking catalyst, with the remaining 5-50 weight percent being a zeolite component dispersed on or embedded in the matrix. The zeolite may be rare earth-exchanged, e.g., 0.1 to 10 wt % RE, or hydrogen-exchanged. Conventional zeolite-containing cracking catalysts often include an X-type zeolite or a Y-type zeolite. Low (less than 1%) sodium content Y-type zeolites are particularly useful” [paragraph 0031].  Stockwell further discloses “up to 15 wt. %, more typically up to 10 wt. % CaPMOx on alumina is useful, although a higher or lower loading may work as well after accounting for dilution. A particularly useful alumina support is Puralox from Sasol North America. This microspheroidal support has a fresh surface area of 95 m2/gm” [paragraph 0046], wherein it is well known in the art that Puralox alumina comprises -alumina.  In particular, Stockwell discloses “[b]lends containing 20% of the experimental additives and 80% of a standard zeolitic FCC catalyst were made” [paragraph 0058].
With respect to claims 5 and 8, Stockwell discloses “[e]xample 9 is an example of MgN on rare earth stabilized-Puralox alumina, which had additional doping with phosphorus. The support of Example 9 was prepared by impregnating the Puralox alumina…with La-rich mixed rare earth nitrate solution which had been diluted to the incipient wetness pore volume of the support, in order to give a 10 Wt % loading of mixed rare earth oxides…The stabilized support was then loaded in three impregnations with MgVP, as indicated in Table 4” [paragraph 0056; see also Example 9 support material in Table 4]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khosravi-Mardkhe et al (US 2014/0256543 A1), which discloses “U.S. Pat. No. 6,977,273 discloses impregnating Sasol Puralox gamma-alumina with TEOS” [paragraph 0004], in which Roy-Auberger et al (US 6,977,273) discloses Puralox SCCA 5-170; Lok et al (US 2008/0139381 A1), which discloses “[t]he support used was Puralox HP14/150 gamma alumina” [paragraph 0094]; Hebgen et al (US 6,680,416 B1), which discloses “[a] dry mixture of 6 kg of gamma-alumina (Puralox SCF a230, Condea)…” [see Examples]; and Van Berge et al (US 2001/0051589 A1), which discloses “… 20.0 kg of a gamma alumina support (Puralox SCCa 5/150…” [paragraph 0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
March 4, 2021